Appeal by defendant from a judgment of the County *934Court, Westchester County, rendered November 8, 1978, convicting him of assault in the second degree (two counts) and criminal possession of a weapon in the fourth degree, upon a jury verdict, and sentencing him to terms of imprisonment of 0 to 4 years on each assault count and one year on the possession count. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentences imposed to the time already served. As so modified, judgment affirmed. This case is remitted to the County Court, Westchester County, for further proceedings pursuant to CPL 460.50 (subd 5). Defendant’s sentences were excessive to the extent indicated herein. Hopkins, J. P., Lazer, Gibbons and Weinstein, JJ., concur.